DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
The present Office action is in response to Applicant’s response of January 26, 2022, hereinafter “Reply”, and request for continued examination (RCE) of January 26, 2022, after final rejection of October 26, 2021, hereinafter “Final Rejection”.  In the Reply, claims 1-2, 4-7, 10-12, 14-17, and 20 have been amended, and no claims have been cancelled nor added.  Furthermore, in the Examiner’s Amendment below, claims 1-4, 6-14, and 16-20 have been amended.  Thus, with this Office action, claims 1-20 remain pending in the application. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on January 26, 2022 have been entered.
The Reply has been fully considered, with the examiner’s response set forth below.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment was discussed in interviews with Applicant’s representative, Yixue Du, on February 18, 2022 and February 23, 2022.  Authorization from Applicant for the examiner’s amendment was given on February 23, 2022.


(Currently Amended) A method, comprising: 	receiving, by a switch coupling a plurality of hosts to a storage device, commands from the hosts to access the storage device; 	queuing, at the switch, the commands from different hosts of the plurality of hosts in different host-specific command queues; 	determining a total amount of data pending transmission to a respective host of the different hosts from the storage device based on entries in a corresponding host-specific work-request queue maintained by a controller of the storage device, wherein the corresponding host-specific work-request queue corresponds to the respective host, wherein a respective entry of the entries in the corresponding host-specific work-request queue indicates a length of a to-be-transmitted data frame, wherein the total amount of the data pending transmission is determined based on the length indicated by each of the entries;  	in response to determining that the total amount of the data pending transmission is below a predetermined threshold, removing a command from a host-specific command queue corresponding to the respective host; 
forwarding the removed command to the controller of the storage device;  	creating, by the controller, one or more additional entries in the corresponding host-specific work-request queue, the one or more additional entries associated with the removed command forwarded to the controller; and 	in response to determining that the total amount of the data pending transmission exceeds the predetermined threshold, stopping, at the switch, the command from the host-specific command queue from being forwarded to the controller. 

(Currently Amended) The method of claim 1, wherein a total number of host-specific command queues corresponds to a total number of the plurality of hosts coupled to the switch.

(Currently Amended) The method of claim 1, wherein the predetermined threshold is determined based on a size of memory space allocated to the respective host by the storage device. 

(Currently Amended) The method of claim 1, comprising:  	dividing a command received from the respective host into multiple smaller  corresponding to the respective host. 	

(Previously Presented) The method of claim 1, wherein the respective entry in the corresponding host-specific work-request queue indicates a location of the to-be-transmitted data frame.  

(Currently Amended) The method of claim 1, comprising: 	negotiating a link rate between the respective host and the storage device, wherein the respective host is coupled to the switch via a first communication link, wherein the storage device is coupled to the switch via a second communication link, and wherein the first and second communication links have different link rates; and  	setting a starting value of a countdown timer based on the determined link rate and the length of the to-be-transmitted data frame.  	 

(Currently Amended) The method of claim 6, wherein the respective host and the storage device communicate with each other using a non-volatile memory express over fabric (NVMe-oF) technique, and wherein negotiating the link rate between the respective host and the storage device comprises exchanging information associated with the different link rates while performing an NVMe-oF connection establishment.   

(Currently Amended) The method of claim 6, wherein negotiating the link rate comprises: 	determining, by a controller unit coupled to the switch, a link rate of the first respective host and the storage device based on the determined link rates of the first and second communication links.

(Currently Amended) The method of claim 6, wherein the starting value of the countdown timer equals a duration needed for transmitting the to-be-transmitted data frame using the negotiated link rate.   

 (Currently Amended) The method of claim 6, comprising: 	running the countdown timer while transmitting the to-be-transmitted data frame to the respective host; and 	waiting for the countdown timer to expire before transmitting a subsequent data frame corresponding to a next entry in the corresponding host specific work-request queue.

(Currently Amended) A computer system, comprising: 	 a processor; and 	 a memory storing instructions that when executed by the processor cause the processor to perform a method, the method comprising:  	 	receiving, by a switch coupling a plurality of hosts to a storage  	device, commands from the hosts to access the storage device;
 queuing, at the switch, the commands from different hosts of the plurality of hosts in different host-specific command queues;of the different hosts from the storage device based on entries in a corresponding host-specific work-request queue maintained by a controller of the storage device, wherein the corresponding host-specific work-request queue corresponds to the respective host, wherein a respective entry of the entries in the corresponding host-specific work-request queue indicates a length of a to-be-transmitted data frame, wherein the total amount of the data pending transmission is determined based on the length indicated by each of the entries;  	in response to determining that the total amount of the data pending transmission is below a predetermined threshold, removing a command from a host-specific command queue corresponding to the respective host; to the controller of ; 	creating, by the controller, one or more additional entries in the corresponding host-specific work-request queue, the one or more additional entries associated with the removed command forwarded to the controller; and
 	in response to determining that the total amount of the data pending transmission exceeds the predetermined threshold, stopping, at the switch, the command from the host-specific command queue from being forwarded to the controller. 

(Currently Amended) The computer system of claim 11, wherein a total number of host-specific command queues corresponds to a total number of the plurality of hosts coupled to the switch. 

(Currently Amended) The computer system of claim 11, wherein the predetermined threshold is determined based on a size of memory space allocated to the respective host by the storage device. 

(Currently Amended) The computer system of claim 11, wherein the method further comprises: 	dividing a command received from the respective host into multiple smaller commands; and 	placing the multiple smaller commands into the  corresponding to the respective host. 	

 (Previously Presented) The computer system of claim 11,  	wherein the respective entry in the corresponding host-specific work-request queue indicates a location of the to-be-transmitted data frame.  

 (Currently Amended) The computer system of claim 11, wherein the method further comprises: 	negotiating a link rate between the storage device and the respective host, wherein the respective host is coupled to the switch via a first communication link, wherein the storage device is coupled to the switch via a second communication link, and wherein the first and second communication links have different link rates; and  	setting a starting value of a countdown timer based on the determined link rate and  the length of the to-be-transmitted data frame.  	 

(Currently Amended) The computer system of claim 16, wherein the respective host and the storage device communicate with each other using a non-volatile memory express over fabric (NVMe-oF) technique, and wherein negotiating the link rate between the respective host and the storage device comprises exchanging information associated with the different link rates while performing an NVMe-oF connection establishment.   

 (Currently Amended) The computer system of claim 16, wherein the method further comprises:  	determining, by a controller unit coupled to the switch, a link rate of the first communication link;  	determining, by the controller unit, a link rate of the second communication link; and 	determining the link rate between the storage device and the respective host based on the determined first and second communication link rates.

(Currently Amended) The computer system of claim 16, wherein the starting value of the countdown timer equals a duration needed for transmitting the to-be-transmitted data frame using the negotiated link rate.   

(Currently Amended) The computer system of claim 16, wherein the method further comprises:  	running the countdown timer while transmitting the to-be-transmitted data frame to the respective host; and 	waiting for the countdown timer to expire before transmitting a subsequent data 


The Examiner's statement of reasons for allowance is as followed.

The independent claim 1 recites:
A method, comprising: 	receiving, by a switch coupling a plurality of hosts to a storage device, commands from the hosts to access the storage device; 	queuing, at the switch, the commands from different hosts of the plurality of hosts in different host-specific command queues; 	determining a total amount of data pending transmission to a respective host of the different hosts from the storage device based on entries in a corresponding host-specific work-request queue maintained by a controller of the storage device, wherein the corresponding host-specific work-request queue corresponds to the respective host, wherein a respective entry of the entries in the corresponding host-specific work-request queue indicates a length of a to-be-transmitted data frame, wherein the total amount of the data pending transmission is determined based on the length indicated by each of the entries;  	in response to determining that the total amount of the data pending transmission is below a predetermined threshold, removing a command from a host-specific command queue corresponding to the respective host; 
forwarding the removed command to the controller of the storage device;
creating, by the controller, one or more additional entries in the corresponding host-specific work-request queue, the one or more additional 

When considering the independent claim 1 as a whole, the prior art of record does not teach the limitations:  A method, comprising:  receiving, by a switch coupling a plurality of hosts to a storage device, commands from the hosts to access the storage device; queuing, at the switch, the commands from different hosts of the plurality of hosts in different host-specific command queues; determining a total amount of data pending transmission to a respective host of the different hosts from the storage device based on entries in a corresponding host-specific work-request queue maintained by a controller of the storage device, wherein the corresponding host-specific work-request queue corresponds to the respective host, wherein a respective entry of the entries in the corresponding host-specific work-request queue indicates a length of a to-be-transmitted data frame, wherein the total amount of the data pending transmission is determined based on the length indicated by each of the entries; in response to determining that the total amount of the data pending transmission is below a predetermined threshold, removing a command from a host-specific command queue corresponding to the respective host; forwarding the removed command to the controller of the storage device; creating, by the controller, one or more additional entries in the corresponding host-specific work-request queue, the one or more additional entries associated with the removed command forwarded to the controller; and in response to determining that the total amount of the data pending transmission exceeds the predetermined threshold, stopping, at the switch, the command from the host-specific command queue from being forwarded to the controller.  

Therefore, in the context of the independent claim 1 as a whole, the prior art of record does not teach the claimed subject matter.  Thus, the subject matter of the independent claim 1 is allowable.

Furthermore, when considering the independent claim 11, the independent claim 11 is allowable on substantially the same rationale as that in the independent claim 1 above.

Corresponding dependent claims depend directly or indirectly from the allowable independent claims and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cho et al. (US 2020/0218470 A1) discloses a data storage device includes a nonvolatile memory device and a memory having an unmap command queue configured to store an unmap command received from a host, and a sequential unmap table configured to store a sequential unmap entry corresponding to an unmap command for sequential logical addresses, and a controller including a first core and a second core. The second core configured to read an unmap-target map segment including the sequential logical addresses from an address mapping table stored in the nonvolatile memory device, store the read unmap-target map segment in the memory, and change, within the stored unmap-target map segment, physical addresses mapped to the sequential logical addresses to trim instruction data at the same time, the trim instruction data being included in the sequential map entry.
Tseng (US 2018/0203605 A1) discloses a data transmitting method, a memory storage device and a memory control circuit unit. The method is used for a data transmitting operation between the memory storage device and a host system. The host system is recorded with a plurality of submission queues, and the method includes: obtaining at least one first command in a first submission queue from the host system and determining whether a first data quantity of the at least one first command matches a first predetermined condition; obtaining at least one second command in a second submission queue from the host system if the first data quantity matches the first predetermined condition; and sequentially performing a data accessing operation 
Chikusa et al. (US 7,251,701 B2) discloses a disk array apparatus using an SAS can transfer data without lowering a transfer efficiency of data even if rates of a plurality of physical links connected to a controller and storage device are different. A plurality of HDDs are connected to a controller through an expander. Data are transferred from the controller to the expander and then to HDD. In this connection, the controller and the expander transfers a set of transfer data in a plurality of the HDD-side physical links. The controller-side physical link integrates the transfer data, and multiplexes them to transfer. A plurality of HDDs-side physical links separates the transfer data to transfer in parallel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568. The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 



/T.B.V./Patent Examiner, Art Unit 2136

 /CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136